Name: Commission Regulation (EEC) No 3865/91 of 16 December 1991 fixing the reference prices for fishery products for the 1992 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 363/ 10 Official Journal of the European Communities 31 . 12. 91 COMMISSION REGULATION (EEC) No 3865/91 of 16 December 1991 fixing the reference prices for fishery products for the 1992 fishing year representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for carp referred to in Annex IV (A) ( 1 ) of Regulation (EEC) No 3796/81 are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp (*), as last amended by Regulation (EEC) No 1 1 06/90 ( ®) ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular the first subparagraph of Articles 21 (6) and 22 (5) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I, II, III, IV (B) and V to that Regulation ; Whereas Article 22 ( 1 ) of Regulation (EEC) No 3796/81 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) ( 1 ) before the begin ­ ning of each marketing year ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 ( 1 ) thereof ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the 1992 fishing year by Commission Regulation (EEC) No 3864/91 (3) ; HAS ADOPTED THIS REGULATION : Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3569/91 (4) ; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus specified in Annex III to Regu ­ lation (EEC) No 3796/81 , are based on the weighted average of the free-at-frontier prices recorded on the most Article 1 The reference prices for the 1992 fishing year for the products specified in Annexes I, II , III, IV (A) 1 and (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1992. (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 10 . (3) See page 2 of this Official Journal . (4) OJ No L 338, 10 . 12. 1991 , p. 4. O OJ No L 207, 29 . 7. 1974, p . 30. (&lt;) OJ No L 111 , 1 . 5 . 1990, p . 50. 31 . 12. 91 Official Journal of the European Communities No L 363/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President No L 363/ 12 Official Journal of the European Communities 31 . 12. 91 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') BO Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  1 January to 31 July 1992 and 1 October to 31 December 1992  1 August to 30 September 1 992 ( 1 ; 3 [: l 3 0 0 0 0 0 0 0 0 0 0 0 0 185 174 109 157 148 92 185 174 109 157 148 92 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 (a) Member States other than Spain and Portugal (b) Spain and Portugal 1 1 fi u [2 1 3 ^ 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 223 223 344 223 193 193 298 193 142 142 142 142 123 123 123 123 Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 1 2 3 4 0 0 0 0 0 0 0 0 214 214 331 214 136 136 136 136 Dogfish (Squalus acanthias) 0302 65 20 1 2 3 526 449 246 386 316 175 498 421 210 351 281 140 Dogfish (Scyliorhinus spp.) 0302 65 50 1 2 3 484 484 333 363 363 242 454 424 273 303 303 151 Redfish (Sebastes spp.) 0302 69 31 and 0302 69 33 1 2 3 0 0 0 0 0 0 748 748 631 748 748 631 Cod of the species Gadus morhua 0302 50 10 1 2 3 4 5 948 948 895 705 495 895 895 737 484 2.84 684 684 526 400 295 526 526 421 284 190 Coalfish (Pollachius virens) 0302 63 00 1 2 3 4 480 480 474 384 480 480 4-74 277 373 373 368 202 373 373 368 149 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 2 3 4 696 696 595 549 618 618 502 448 541 541 417 410 464 464 286 286 31 . 12. 91 Official Journal of the European Communities No L 363/ 13 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Whiting (Merlangus merlangus) 0302 69 41 1 2 3 4 526 526 500 362 493 493 401 243 395 395 362 263 263 263 151 151 Ling (Molva spp.) 0302 69 45 1 2 3 649 634 573 497 481 420 535 520 458 382 367 306 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 1 2 3 0 0 0 0 0 0 189 189 189 189 166 155 Spanish mackerel of the species Scomber japonicus ex 0302 64 10 and ex 0302 64 90 1 2 3 4 0 0 0 0 0 0 0 0 246 246 203 159 217 203 165 116 Anchovies (Engraulis spp.) 0302 69 55 1 2 3 4 0 0 0 0 0 0 0 . 0 646 686 565 234 363 363 363 234 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1992 {i 1 4 595 595 562 429 562 562 529 396 324 324 324 304 324 324 324 304  1 May to 31 December 1992 {! 4 810 810 765 585 765 765 720 540 441 441 441 414 441 441 441 414 Hake of the species Merluccius merluccius ex 0302 69 65 1 2 3 4 5 2 766 2102 2 074 1 770 1 659 2 600 1 964 1 936 1 632 1 521 2 185 1 632 1 604 1 383 1 300 2019 1 493 1 466 1 134 1 051 Megrim (Lepidorhombus spp.) 0302 29 10 1 2 3 4 1 307 1 153 1 076 692 999 846 769 384 1 230 1 076 999 615 923 769 692 308 Ray's bream (Brama spp.) 0302 69 75 1 2 1 059 747 810 498 996 685 747 436 Whole or gutted fish with head Without head Extra, A (  ) B (') Extra, A (') B (') Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 321 1 688 1 688 1 413 807 954 1 321 1 321 1 046 440 3 887 3 671 3 455 3 023 2 159 3 023 2 807 2 591 2159 1 296 No L 363/14 Official Journal of the European Communities 31 . 12. 91 Fresh or chilled Reference price (ECU/tonne) Species Size (') Whole or gutted fish, with head Without head A (') B (') Shrimps of the genus Crangon crangon ex 0306 23 31 1 2 986 455 834 455 Whole (') Edible crabs (Cancer pagurus) ex 0306 24 30 1 2 1 067 800 Whole Tails \ E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvegicus) ex 0306 29 30 1 2 3 4 3 755 3 755 2 490 909 3 755 2 530 1 779 909 2 688 1 502 712 356 5918 4 247 2 506 2 089 3 969 2 646 1 323 627 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CN code Description Reference prices (ECU/tonne) A. Frozen products falling 0303 71 10 0303 79 71 B. Frozen products falling \ 0307 49 35 0307 49 31 0307 49 33 ex 0307 49 38 0307 49 38 0307 49 51 ex 0307 99 1 1 ex 0307 99 11 ex 0307 99 1 1 0307 49 19 0307 59 10 vithin CN code 0303 : Sardines of the species Sardina pilchardus Sea bream (Dentex dentex and Pagellus spp.) vithin CN code 0307 : Squid of the genus Loligo :  Loligo patagonica : whole, not cleaned cleaned  Loligo vulgaris : whole, not cleaned cleaned  Loligo pealei : whole, not cleaned cleaned  Loligo opalescens : whole, not cleaned cleaned  Other species : whole , not cleaned cleaned Squid (Ommastrephes sagittatus) : whole, not cleaned tube cylinder Illex spp.  Illex argentinus : whole, not cleaned tube cylinder  Illex illecebrosus : whole, not cleaned tube cylinder  Other species : whole, not cleaned tube cylinder Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondeleti) Octopus (Octopus spp.) 330 1 158 788 946 1 576 1 891 946 1 103 630 749 867 1 024 685 1 302 1 952 687 1 305 1 958 687 1 305 1 958 687 1 305 1 958 1 393 1 123 31 . 12. 91 Official Journal of the European Communities No L 363/15 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna (of the genus Thunnus, skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): excluding fresh or chilled tuna : 0303 41 11 , 0303 41 13, 0303 41 19 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 2. weighing not more than 10 kg each (') ex 0302 32 10, 0303 42 18, 0303 42 38, 0303 42 58 C. Lisatos or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 10, 0302 69 21 , 0303 49 11 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 978 850 680 527 502 1 114 969 775 601 572 1 212 1 054 843 653 622 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) ( 1) to Regulation (EEC) No 3796/81 : Product Form Periods from Reference prices(ECU/tonne) Carp falling within CN code ex 0301 93 00 Live, weighing at least 800 grams 1 . 1.1992 to 31 . 7.1992 1 . 8 . 1992 to 30. 11.1992 1 . 12. 1992 to 31 . 12 . 1992 1 265 1 580 1 387 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 &gt; Whole fish :  With or without head Fillets : 783 ex 0304 20 35 ex 0304 20 37 t  With bones (standard)  Boneless  Blocks in immediate packing weighing not more than 4 kg 1 575 1 834 1 940 ex 0304 90 31 Minced blocks 979 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Pieces and other meat 1 100 No L 363/16 Official Journal of the European Communities 31 . 12. 91 Species Presentation Reference prices ,(ECU/tonne) 2. Cod (Gadus morbua, Gadus ogac and Gadus macro ­ cephalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 t ex 0304 20 21 ex 0304 20 29 ' ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 ex 0303 60 1 1 , ex 0303 60 1 9 , ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38 , ex 0304 90 39 Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 928 2019 2 332 2 210 2 550 2 488 1 022 1 192 3. Coalfish (Pollachius virens) ex 0303 73 00 ex 0304 20 31 , \ ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 Whole fish :  With or without head » Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 624 1 236 1 334 1 250 1 371 1 427 675 820 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 f ex 0304 20 33 k ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 810 1 844 2 398 2 173 2 494 2 459 816 964 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 1 1 * 0303 74 19 1 0303 79 61 I 0303 79 63 J ex 0304 20 53 ex 0304 90 98 Whole fish :  With head  Without head Fillets Sides 345 366 596 482 31 . 12. 91 Official Journal of the European Communities No L 363/17 Species Presentation Reference prices(ECU/tonne) 6. Hake (Merluccius spp.) ex 0303 78 10 ex 0304 20 57 - ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 f i Whole fish :  With or without head Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 781 1 040 1 224 1 069 1 147 1 237 787 1 047 7. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 r Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless 936 1 079